Citation Nr: 1735645	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals, status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, issued by the RO in Portland, Oregon in July 2009.  Jurisdiction over this matter now resides with the RO in Manila, the Republic of the Philippines.

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge (VLJ) on May 11, 2012.  The Veteran failed to appear for the hearing, and has not requested it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The matter was previously before the Board in November 2012, when it was remanded for additional development.  Review of the record shows substantial compliance with the prior remand; thus, additional development is not necessary. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A January 2004 rating decision issued by the Seattle, Washington RO denied the Veteran's claim for service connection residuals, status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis.  The Veteran did not appeal this decision, and it became final.

2.  The additional evidence received since January 2004 does not relate to an unestablished fact necessary to substantiate the Veteran's claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals, status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by an April 2009 letter.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records (SPRs), records from the United States Army and Joint Services Records Research Center (JSRRC) and VA treatment records.

As new and material evidence has not been submitted to reopen the Veteran's claim for service connection for residuals status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis, the duty to assist by obtaining a new medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II.  Analysis

The Veteran's claim for service connection for residuals, status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis was denied by the RO in a January 2004 rating decision.  The Veteran did not appeal this decision, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 2004 rating decision included STRs, service personnel records, and post service medical records.  Service connection for residuals, status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis was denied because there was no evidence establishing that the condition was incurred in service, that it was aggravated by service, or by presumption, i.e., risk activity shown to have occurred during service with a link established to claimed condition.  The rating decision recognized that thyroid cancer is a cancer associated with radiation exposure.  However, the Veteran did not submit a completed Radiation Questionnaire which requested detailed information which would support his claim.  The RO noted that the evidence did not show that the Veteran participated in any radiation risk activities during service.

Upon review of the record, the Board finds that new and material evidence has not been received sufficient to reopen the claim for service connection residuals, status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis.

The evidence received since the prior final denial includes VA treatment records, lay statements, and a report of findings from the JSRRC.  While this evidence is new in that it has not been previously submitted to agency decision makers, it is not material because none of it relates to the bases of denial of the original claim.

The recently received VA treatment records show that the Veteran was treated for thyroid cancer, which was established previously; thus these records are redundant of the previous evidence of record.

In the Veteran's September 2009 notice of disagreement with the RO's July 2001 denial to reopen his claim for thyroid cancer due to a lack of new and material evidence, the Veteran stated that the RO failed to consider that he was exposed to toxic agents while he was stationed on Midway Island for nineteen months, from December 1962 to July 1964.  The Veteran also stated that the physician's assistant who treated him at the VA Portland East Side Clinic informed him that it was her opinion that his thyroid cancer was due to exposure to toxic agents.  The Board notes that a review of the VA treatment records reveals that an opinion by this VA physician's assistant is not part of the treatment records.

The Board remanded this matter in November 2012 for further development of the Veteran's contention that his thyroid cancer is due to herbicide exposure.  The Board instructed the RO to attempt to verify the Veteran's alleged herbicide exposure at Midway Island.  The RO complied with this directive and requested a response from the JSRRC regarding the Veteran's assertion that herbicides were stored on Midway Island.  The response provided by the JSRRC states that it reviewed the 1962 to 1966 history submitted by the Naval Station, Midway Island and that this history documents operations undertaken by Airborne Early Warning Barrier Squadron Pacific (AEWBARRONPAC), Midway Detachment.  The JSRRC stated that the history does not document that Agent Orange or other tactical herbicides were stored, tested or used on Midway Island.  While this evidence is new, it is not material as it does not establish that the Veteran was exposed to herbicides while stationed on Midway Island.

Thus, none of the new evidence submitted since the prior denial relates to an unestablished fact that is necessary to substantiate the claim.  There is no new evidence that establishes the Veteran's thyroid cancer was incurred in service, or is related to his time in service in any way; nor does it not establish that the Veteran was exposed to herbicides while he was stationed at Midway Island.  For the foregoing reasons, the evidence submitted since the January 2004 rating decision denying service connection for thyroid cancer does not relate to any of the bases for the prior denial.  The evidence is not new and material and therefore reopening the claim for service connection for thyroid cancer is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

The application to reopen the claim for service connection for residuals, status post thyroid cancer and total laryngectomy and partial pharyngectomy with vocal prosthesis is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


